                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN


IRA BANKS and VERNA BANKS,

                                   Plaintiffs,

                        v.                       Case No. 2:20-cv-01437-JPS
U.S. BANK TRUST ASSOCIATION, JAN                 Hon. Judge J.P. Stadtmueller
DOE, JOHN DOE, THE LAW OFFICE OF
BEATRICE GARRETT, BEST CARE
PROPERTY MANAGEMENT, LATOYA
JAMES, DWAYNE TURNER,
PALMERHOUSE PROPERTIES REALTY,
GREY & END LLP, CITI FINANCIAL
MORTGAGE COMPANY, BAY VIEW
LOAN SERVICING LLC, MILWAUKEE
COMMON COUNCIL MEMBERS,
MILELE COGGS, MILWAUKEE
COUNTRY OFFICE OF THE SHERIFF,
CIT OF MILWAUKEE POLICE DEPT.
DISTRICT ONE, OFFICER McINNES,
OFFICER GRANBONSKI, CITY OF
MILWAUKEE DEPT. OF
TRANSPORTATION, and ERIKA LEWIS,

                                 Defendants.



              DEFENDANT CITIFINANCIAL’S CORPORATE DISCLOSURE

        Defendant CitiFinancial Mortgage Company, Inc., by its undersigned counsel, pursuant to

Rule 7.1 of the Federal Rules of Civil Procedure, provides the following information concerning

its corporate affiliations:

        CitiMortgage, Inc. is successor by merger with CitiFinancial Mortgage Company, Inc.

70% of the shares of CitiMortgage, Inc. are owned by Citibank, N.A. and the remaining 30% are

owned by Citi Retail Services LLC. 80% of the shares of Citi Retail Services LLC are owned by

Citicorp USA, Inc. 20% of the shares of Citi Retail Services LLC are owned by CFNA


                                    Page 1 of 2
          Case 2:20-cv-01437-JPS Filed 02/12/21 Page 1 of 2 Document 10
Receivables (MD), Inc. Citicorp USA, Inc., CFNA Receivables (MD), Inc. each is a wholly-owned

subsidiary of Citibank, N.A. Citibank, N.A. is a wholly-owned subsidiary of Citicorp LLC.

Citicorp LLC is a wholly owned subsidiary of Citigroup Inc. Citigroup Inc. is a publicly traded

corporation.

 Dated: February 12, 2021                       Respectfully Submitted,

                                                DYKEMA GOSSETT PLLC

                                                /s/ John F. Rhoades___________
                                                John F. Rhoades (1101196)
                                                Attorneys for CitiFinancial
                                                400 Renaissance Center, 37th Floor
                                                Detroit, MI 48243
                                                (313) 568-6628
                                                jrhoades@dykema.com




                               CERTIFICATE OF SERVICE

        I hereby certify that on February 12, 2021, I caused the foregoing document to be
electronically filed with the Clerk of the Court via the Court’s ECF system, which will send
notification of such filing to all counsel of record.

                                           /s/ John F. Rhoades
                                           John F. Rhoades
                                           DYKEMA GOSSETT PLLC
                                           Attorneys for CitiFinancial
                                           jrhoades@dykema.com




                                   Page 2 of 2
         Case 2:20-cv-01437-JPS Filed 02/12/21 Page 2 of 2 Document 10
